Citation Nr: 0928292	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  08-36 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at Halifax 
Community Health Systems on September 6, 2008.


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran has unverified active duty service from March 
1952 to February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2008 administrative 
decision by the Department of Veterans Affairs (VA) North 
Florida/South Georgia Veterans Health System in Gainesville, 
Florida, which denied entitlement to the benefit currently 
sought on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not service-connected for any disability.

2.  Payment or reimbursement of the cost of the private 
medical treatment received on September 6, 2008, was not 
authorized in advance by VA.

3.  The non-VA medical treatment for lumbar musculoskeletal 
pain on September 6, 2008, was not emergent treatment such 
that delay would have been hazardous to the Veteran's life or 
health.

4.  There is no evidence that a VA facility was not feasibly 
available on September 6, 2008.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical 
services provided by Halifax Community Health Systems on 
September 6, 2008, have not been met.  38 U.S.C.A. § 1725 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 17.1000-17.1005 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Veterans Claims Assistance Act 
of 2000 (VCAA), describes the notification and duty to assist 
obligations owed to claimants by VA.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009).  The intended 
effect of the implementing regulation is to establish clear 
guidelines regarding the timing and scope of assistance that 
VA is required to provide to a claimant who files a 
substantially complete application for VA benefits.  38 
C.F.R. § 3.159 (2008).  

In this regard, while the Veteran was not provided explicit 
notice of the legal elements necessary to substantiate his 
claim, this error is rendered harmless by the Veteran's 
actual knowledge of those elements.  Specifically, on his VA 
Form 9 submitted in December 2008, the Veteran indicated that 
he sought treatment at the private emergency room as he 
believed it to be the only medical facility available at the 
time, and he also explained his reasons for believing the 
situation to be a medical emergency.  See also Notice of 
Disagreement, October 2008.  Furthermore, a reasonable person 
could have been expected to understand what was needed to 
support his claim based on notice that was provided to the 
Veteran during the course of his appeal.  In this regard, the 
October 2008 decision and November 2008 statement of the case 
informed the Veteran of the requirements that must be met in 
order for VA to issue payment or reimbursement for 
unauthorized medical expenses.  As such, VA's failure to 
provide the Veteran with adequate VCAA notice did not affect 
the essential fairness of the adjudication of his claim and, 
therefore, such error is harmless.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).  

The Board finds that all relevant evidence, to include 
records of the Veteran's treatment on September 6, 2008, is 
associated with the claims file.  Moreover, the Veteran has 
not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  As such, 
there is no outstanding evidence, and this case does not turn 
on a medical question for which an opinion would be 
necessary.

Moreover, because the claim in this case is governed by the 
provisions of Chapter 17 of Title 38 of the United States 
Code, the law pertaining to the duty to notify and to assist 
and its implementing regulations are not applicable in the 
instant case.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding this fact, the Board has determined that the 
Veteran has had a fair opportunity to present arguments and 
evidence in support of his claim for payment or reimbursement 
of medical expenses.  Moreover, all relevant evidence 
necessary for an equitable disposition of the Veteran's 
appeal has been obtained.  

Therefore, the Board concludes that VA has satisfied its duty 
to inform and assist the Veteran in this case, at least 
insofar as any errors committed were not harmful to the 
essential fairness of the proceeding.  Therefore, the Veteran 
will not be prejudiced as a result of the Board proceeding to 
the merits of his claim.

Payment or Reimbursement for Medical Treatment in Non-VA 
Facilities

The Veteran seeks payment or reimbursement for medical 
services provided for a nonservice-connected condition in a 
non-VA facility.  In particular, he contends that he was in 
extreme back pain (10 on a scale of 10) and had no other 
viable treatment options other than transport by ambulance to 
a private hospital's emergency department.  VA Form 9, supra; 
Notice of disagreement, October 2008; but see VA treatment 
record, September 2008 (recording the Veteran's statement 
that he utilized ambulance transport merely because he 
couldn't afford cab fare).  

Medical expenses incurred by veterans at private facilities, 
and not previously authorized by VA, may nonetheless be paid 
or reimbursed by VA in certain limited situations where 
particular statutorily-mandated requirements are met.  38 
U.S.C.A. §§ 1725, 1728 (West  2002 & Supp. 2009).  

There are essentially two avenues for obtaining payment or 
reimbursement of the expenses of private medical care, 38 
U.S.C.A. §§ 1725 and 1728.  Under 38 U.S.C.A. § 1728, the law 
provides payment or reimbursement for treatment for a 
service-connected disability; a disability either associated 
with, or aggravating, a service-connected disability; a total 
disability permanent in nature, resulting from a service-
connected disability; or for any illness, injury or dental 
condition in the case of a Veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. § Chapter 31 and is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.48(j).  As the Veteran in the instant case is not service-
connected for any disability, 38 U.S.C.A. § 1728 is 
inapplicable.  

However, the Veteran is eligible for consideration under the 
Veterans Millennium Health Care and Benefits Act, which was 
enacted on November 30, 1999, and took effect 180 days after 
the date of enactment, i.e., on May 29, 2000.  See Pub. L. 
106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA 
interim final rule implementing the new statute provides that 
its effective date is May 29, 2000, and that VA would make 
retroactive payments or reimbursements for qualifying 
emergency care furnished on or after that date.  See 66 Fed. 
Reg. 36,467 (2001).  In this case, the service rendered 
occurred after the effective date of the "Millennium Bill 
Act."

In this regard, the Veterans Millennium Health Care and 
Benefits Act provides general authority for reimbursement for 
the reasonable value of emergency treatment furnished in a 
non-Department facility to those Veterans who are active 
Department health-care participants (i.e., enrolled in the 
annual patient enrollment system and recipients of Department 
hospital, nursing home, or domiciliary care under such system 
within the last 24-month period) and who are personally 
liable for such non-VA treatment and not eligible for 
reimbursement under the provisions of 38 U.S.C.A. § 1728. See 
38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.  To be eligible 
for payment or reimbursement for emergency services for non-
service connected conditions in non-VA facilities, the 
Veteran has to satisfy all of the following conditions: 

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  38 
C.F.R. § 17.1002. 

The Board notes that on October 10, 2008, S. 2162, designated 
as the Veterans' Mental Health and Other Care Improvements 
Act of 2008, was signed by the President.  This bill makes 
various changes to Veteran's mental health care and also 
addresses other health care related matters.  Relevant to the 
instant case, the new law amends 38 U.S.C.A. §§ 1725 and 1728 
to make mandatory as opposed to discretionary the 
reimbursement of the reasonable value of emergency treatment 
of an "eligible" Veteran furnished by a non-VA facility, if 
all of the pertinent criteria outlined above are otherwise 
satisfied.  See Veterans' Mental Health and Other Care 
Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 
Stat. 4110 (2008).  Additionally, this amendment added a 
provision, which essentially expands one of the criteria that 
defines the meaning of "emergency treatment" to include 
treatment rendered until such time as the Veteran can be 
transferred safely to a VA facility or other Federal facility 
and such facility is capable of accepting such transfer; or . 
. . such time as a Department facility or other Federal 
facility accepts such transfer if: (I) at the time the 
Veteran could have been transferred safely to a Department 
facility or other Federal facility, no Department facility or 
other Federal facility agreed to accept such transfer; and 
(II) the non-Department facility in which such medical care 
or services was furnished made and documented reasonable 
attempts to transfer the Veteran to a Department facility or 
other Federal facility.  

The Board will consider and apply the amended version of 
38 U.S.C.A. § 1725, which is more favorable to the claimant 
because they liberalize the law by mandating reimbursement 
and expanding the definition of emergency treatment.

At the outset, the Board notes that the Veteran has not 
alleged that VA contracted with Halifax Community Health 
Systems for his medical treatment, and there is no indication 
that VA authorization was obtained prior to this particular 
admission, or within 72 hours thereafter, for the medical 
services provided to the Veteran for which he is now seeking 
payment or reimbursement.  Accordingly, the Board finds that 
prior authorization for the private medical treatment 
received on September 6, 2008, was not obtained.  Thus, the 
issue on appeal must be decided in light of the requirements 
for payment or reimbursement for medical expenses incurred 
without prior authorization from VA. 

In this regard, the Board finds that the Veteran is not 
entitled to payment or reimbursement of unauthorized medical 
expenses incurred as a result of treatment at Halifax 
Community Health Systems on September 6, 2008, as the 
evidence fails to show that his back condition warranted 
emergency treatment and that VA facilities were not feasibly 
available.  

The threshold question here is whether the medical treatment 
furnished to the Veteran was of an emergent nature.  For VA 
purposes, emergency medical treatment is defined as medical 
care or services furnished when VA or other Federal 
facilities are not feasibly available and an attempt to use 
them beforehand would not be reasonable; and when such care 
or services are rendered in a medical emergency of such 
nature that a prudent layperson reasonably expects that delay 
in seeking immediate medical attention would be hazardous to 
life or health.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2009); 
38 C.F.R. § 17.1002(b) (2008).  

Pursuant to § 17.1002(b), this standard would be met if there 
were an emergency medical condition manifesting itself by 
acute symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average knowledge 
of health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  

Based upon the definitional standard articulated in 
§ 17.1002(b), the Board finds that treatment for back pain 
without immediate precipitating injury would require 
emergency medical attention in only the most extreme cases.  
Back pain alone, regardless of the severity, would typically 
not be reasonably expected to risk serious organ dysfunction, 
serious impairment to bodily function, or serious jeopardy to 
the overall health of the Veteran if immediate treatment were 
unavailable.  

The Board has considered whether the Veteran's circumstances 
presented such an exceptional case of back pain that would 
qualify as necessitating emergency medical treatment.  On the 
date in question, the private emergency department's summary 
indicates that the Veteran reported pain equivalent to a 6 
out of 10, existing for "several days."  He was described 
as being unassisted and able to complete full sentences.  The 
Veteran was examined and described as alert, oriented, and in 
no apparent distress.  There was no midline tenderness, but 
some right-sided paraspinous pain radiating to the gluteus 
was noted upon examination.  The Veteran was diagnosed with 
lumbar musculoskeletal pain with warm heat, message, anti-
inflammatory medication as needed, and gentle stretching and 
strengthening recommended as a treatment regimen following 
discharge.  Private treatment report, September 2008.

The contemporaneous official report contradicts the Veteran's 
subsequent statements that on the date in question, his pain 
was so severe that he was only able to move by crawling and 
rated the pain as a 10 on a scale of 10.  See Notice of 
disagreement, October 2008.  

The Board finds the official treatment record to be more 
credible and probative in this matter, as it records the 
Veteran's statements, pain level, and apparent symptoms as 
observed on the date in question, rather than in hindsight.  
The hospital treatment record is also free of any bias or 
monetary self-interest in relationship to reimbursement for 
medical expenses.  Additionally, the Veteran's lay statements 
made as medical treatment was being rendered are generally 
afforded greater probative value.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (observing that, although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate; statements 
made to physicians for purposes of diagnosis and treatment 
are exceptionally trustworthy because the declarant has a 
strong motive to tell the truth in order to receive proper 
care).  

In all, the Board finds that the competent lay and medical 
evidence from the September 2008 treatment, when taken as a 
whole, does not reflect a medical emergency such that a 
prudent layperson could expect that any delay in seeking 
immediate medical attention would be hazardous to life or 
health, particularly as the Veteran described an onset of 
pain over a period of several days and was in no apparent 
distress during his emergency room visit.    

Moreover, while the Veteran has not alleged otherwise, there 
is no evidence that VA facilities were feasibly unavailable 
on September 6, 2008.  In fact, the evidence of record shows 
that the Veteran was seen at his VA outpatient clinic three 
days before the day in question and four days afterwards.  

Accordingly, the Board must find that the Veteran is not 
eligible to receive payment or reimbursement of unauthorized 
medical expenses resulting from the treatment in question 
under the provisions of 38 U.S.C.A. § 1725.  For these 
reasons and bases, the preponderance of the evidence is 
against the Veteran's claim, and there is no reasonable doubt 
to resolve in his favor.  Accordingly, the Veteran's claim 
must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at Halifax 
Community Health Systems on September 6, 2008, is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


